Exhibit 10.1

 

SECOND AMENDMENT TO

SENIOR SECURED CONVERTIBLE NOTE AND WARRANT

 

THIS SECOND AMENDMENT TO SENIOR SECURED CONVERTIBLE NOTE AND WARRANT (this
“Amendment”), effective as of January 6, 2016, amends certain terms of (i) that
certain Senior Secured Convertible Note in the original principal amount of
$10,000,000 issued by KemPharm, Inc., a Delaware corporation (the “Company”), to
Deerfield Private Design Fund III, L.P. (the “Holder”) on June 2, 2014, as
amended by that certain First Amendment to Facility Agreement, Senior Secured
Convertible Note and Warrant, dated as of March 6, 2015, (the “Note”), and (ii)
that certain warrant number W-74, issued by the Company to the Holder on June 2,
2014, relating to the right of the Holder to purchase from the Company 1,923,077
fully paid and nonassessable shares of common stock of the Company, as amended
by that certain First Amendment to Facility Agreement, Senior Secured
Convertible Note and Warrant, dated as of March 6, 2015, (the “Warrant”).

 

WHEREAS, the Company and the Holder desire to revise certain terms of the Note
and Warrant as provided herein.

 

In consideration of the promises and mutual covenants contained herein and in
the Note and Warrant, the undersigned hereby agree as follows:

 

1.    Section 2(f)(i)(A) of the Note is hereby amended by adding the following
new paragraph immediately following the first paragraph of such section:

 

“Notwithstanding anything to the contrary contained in the immediately preceding
paragraph, if the Company issues or sells any Common Stock, Convertible
Securities, warrants, or Options in a firm commitment underwritten public
offering (an “Underwritten Public Offering”), then for purposes of determining
any adjustment to the Conversion Price under this Section 2(f)(i)(A) in respect
of such Underwritten Public Offering the Fair Market Price  shall be the closing
sale price per share of the Common Stock on the principal securities exchange,
trading market or quotation system on which shares of Common Stock are then
traded, listed or quoted on the date of execution of the underwriting agreement
(the “Offering Effective Date”) between the Company and the underwriters in such
offering, provided, that (x) if the Offering Effective Date is not a Trading
Day, then the Fair Market Price shall be the closing sale price per share of the
Common Stock on the principal securities exchange, trading market or quotation
system on which shares of Common Stock are then traded, listed or quoted on the
Trading Day immediately preceding the Offering Effective Date and (y) if the
underwriting agreement in such offering is executed prior to closing of trading
on the principal securities exchange, trading market or quotation system on
which shares of Common Stock are then traded, listed or quoted on a given date,
then the Fair Market Price

 

--------------------------------------------------------------------------------

shall be the closing sale price per share of the Common Stock on such principal
securities exchange, trading market or quotation system on the Trading Day
immediately preceding such date.”

 

2.    Section 5(f)(i) of the Warrant is hereby amended by adding the following
new paragraph immediately following the first paragraph of such section:

 

“Notwithstanding anything to the contrary contained in the immediately preceding
paragraph, if the Company issues or sells any Common Stock, Convertible
Securities, warrants, or Options in a firm commitment underwritten public
offering (an “Underwritten Public Offering”), then for purposes of determining
any adjustment to the Conversion Price under this Section 5(f)(i) in respect of
such Underwritten Public Offering, the Fair Market Price  shall be the closing
sale price per share of the Common Stock on the principal securities exchange,
trading market or quotation system on which shares of Common Stock are then
traded, listed or quoted on the date of execution of the underwriting agreement
(the “Offering Effective Date”) between the Company and the underwriters in such
offering, provided, that (x) if the Offering Effective Date is not a Trading
Day, then the Fair Market Price shall be the closing sale price per share of the
Common Stock on the principal securities exchange, trading market or quotation
system on which shares of Common Stock are then traded, listed or quoted on the
Trading Day immediately preceding the Offering Effective Date and (y) if the
underwriting agreement in such offering is executed prior to closing of trading
on the principal securities exchange, trading market or quotation system on
which shares of Common Stock are then traded, listed or quoted on a given date,
then the Fair Market Price shall be the closing sale price per share of the
Common Stock on such principal securities exchange, trading market or quotation
system on the Trading Day immediately preceding such date.”

 

3.    Any warrants issuable in the future pursuant to Section 2.10 of that
certain Facility Agreement, dated as of June 2, 2014, by and between the Company
and the Holder, as amended, shall reflect the amendments set forth in paragraph
2 above.

 

4.    Effect on the Note and Warrant.  Except as amended herein, the Note and
Warrant shall continue in full force and effect as originally executed and
delivered.  Any reference in the Note and the Warrant to “this Warrant,” “this
“Note” “hereunder,” hereof,” “herein,” or words of like import referring to such
agreement shall refer to the Warrant or Note, as the case may be, as amended by
this Amendment.

 

5.    Governing Law.  This Amendment shall be governed by and construed and
enforced in accordance with the internal laws of the State of New York, without
regard to the principles of conflicts of law thereof.

 

--------------------------------------------------------------------------------

6.    Counterparts.  This Amendment may be executed on separate counterparts
that may be transmitted via an email .pdf file or facsimile, each of which, when
so executed and delivered, shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

 

--------------------------------------------------------------------------------

 

                         IN WITNESS WHEREOF, the Company and Holder have caused
this Amendment to be duly executed and delivered as of the date first above
written.

 

 

 

HOLDER:

 

 

 

DEERFIELD PRIVATE DESIGN FUND III, L.P.

 

 

 

 

 

By:

Deerfield Mgmt. III, L.P., its General Partner

 

By:

J.E. Flynn Capital III, LLC, its General Partner

 

 

 

 

 

 

 

By:

 

/s/ David J. Clark

 

 

Name:

 

David J. Clark

 

Title:

 

Authorized Signatory




 

--------------------------------------------------------------------------------

 

                         IN WITNESS WHEREOF, the Company and Holder have caused
this Amendment to be duly executed and delivered as of the date first above
written.

 

 

 

KEMPHARM, INC.

 

 

 

By:

/s/ Travis C. Mickle

 

 

Name:

Travis C. Mickle

 

Title:

President

 

 